Exhibit 99.2 November 28, 2012 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers (Québec) New Brunswick Securities Commission Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador The Prince Edward Island Securities Office, Office of the Attorney General Office of the Superintendent of Securities, Department of Justice, Government of the Northwest Territories Yukon Securities Office, Corporate Affairs, Government of Yukon Registrar of Securities, Department of Justice Government of Nunavut Dear Sirs / Mesdames: We have read the statements made by Thomson Reuters Corporation in the attached copy of Change of Auditor Notice dated November 28, 2012, which we understand will be filed pursuant to Section 4.11 of the National Instrument 51-102. We agree with the statements in the Change of Auditor Notice dated November 28, 2012. Yours very truly, /s/ PricewaterhouseCoopers LLP Chartered Accountants, Licensed Public Accountants PricewaterhouseCoopers LLP, Chartered Accountants PwC Tower, 18 York Street, Suite 2600, Toronto, Ontario, Canada M5J 0B2 T: +1 , F: +1 , www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership
